                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  PIKEVILLE

 TAWANNA WRIGHT,                            )
                                            )
       Plaintiff,                           )
                                            )          No. 7:19-CV-115-REW
 v.                                         )
                                            )               JUDGMENT
 BIG LOTS STORES, INC.,                     )
                                            )
       Defendant.                           )
                                            )

                                    *** *** *** ***

       Consistent with the Opinion & Order entered today, and pursuant to Federal Rule

of Civil Procedure 58, the Court:

       (1)     GRANTS DE 24 and ENTERS JUDGMENT in favor of Defendant;

       (2)     DISMISSES WITH PREJUDICE Plaintiff’s complaint (DE 1); and,

       (3)     STRIKES this matter from the Court’s active docket.

       This the 18th day of May, 2021.
